DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 68-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (USPUB 2011/0163891).


As to Claim 68, Wilson discloses a logging instrument comprising: logging electronics configured to perform a logging operation (Figure 6, Element 204): one or more sensors selected from sensor types including pressure, temperature, casing collar locator, accelerometer, acoustic density, seismic, caged and inline flow meters, solid-state flow meters, capacitance, inductance, resistivity, acoustic transmit and/or receive, passive gamma, active gamma, fluid sampling, formation sampling, magnetic resonance imaging, nuclear magnetic resonance, directional or inertial sensors, magnetic sensors and gyroscopes (Paragraph 65); and a high temperature rechargeable energy storage configured to supply power to the logging electronics (Abstract, Paragraph 5, Electronics (which includes energy storage device) are designed to operate in high temperature environments).  
As to Claim 69, Wilson discloses a logging instrument as defined in claim 68, wherein the high temperature rechargeable energy storage is configured to receive trickle charging from a power source (Paragraph 75).
As to Claim 70, Wilson discloses a method for operating a logging system, comprising: moving a logging instrument vertically in a well during at least one time period by way of a cable that supports the logging instrument and provides transmission of information and/or transmission of power; and holding the logging instrument at a fixed position in the well during a second time period, wherein the logging instrument comprises a high temperature rechargeable energy storage (Figure 1, 6, Abstract, Paragraphs 5 and 65).
As to Claim 71, Wilson discloses a method for operating a logging system as defined in claim 70, wherein the cable comprises at least one conductor made of a material other than copper (Paragraph 77).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Partouche et al. (USPUB 2010/0236777) in view of Wilson et al..

As to Claim 64, Partouche discloses a logging instrument, comprising: an annular housing configured for mounting of the logging electronics and the high temperature rechargeable energy storage and configured to accommodate flow through the logging instrument (Figure 1).  Partouche does not expressly disclose the logging electronics configured to perform a logging operation; a high temperature rechargeable energy storage configured to supply power to the logging electronics  Wilson discloses the logging electronics configured to perform a logging operation (Figure 6, Element 204); a high temperature rechargeable energy storage configured to supply power to the logging electronics (Abstract, Paragraph 5, Electronics (which includes energy storage device) are designed to operate in high temperature environments).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Wilson’s high temperature equipment, and add it to the device of Partouche, in order to allow the device to properly function in high temperature environments.   

As to Claim 66, Partouche and Wilson disclose a logging instrument as defined in claim 64, wherein the high temperature rechargeable energy storage comprises an ultracapacitor (Partouche Paragraph 36).
As to Claim 67, Partouche and Wilson discloses a logging instrument as defined in claim 65, wherein the annular housing includes a mechanical opening or other passive portion for transmission of electrical, thermal, pressure-related and/or other parameters, such that measurement and/or monitoring of the parameters can be performed by the logging electronics both inside and outside of the production tubing (Wilson Paragraph 65).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson.

As to Claim 73, Wilson discloses a method for operating a logging system as defined in claim 71, but does not expressly disclose wherein the cable comprises at least one conductor made of steel.  However, the Examiner takes official notice that steel is well known to be used as support cabling as it exhibits high strength, and it would have therefore been obvious to one having ordinary skill in the art to use steel in the cabling in order to provide the strength required to raise and lower the logging equipment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859